                                                                                  Case 2:20-cv-01968-JCM-DJA Document 18
                                                                                                                      21 Filed 02/01/21
                                                                                                                               02/03/21 Page 1 of 4



                                                                            1    JAMES D. URRUTIA, ESQ.
                                                                                 Nevada Bar No. 12885
                                                                            2
                                                                                 BREANNA K. HARTMANN, ESQ.
                                                                            3    Nevada Bar No. 13889
                                                                                 MAINOR WIRTH, LLP
                                                                            4    6018 S. Ft. Apache Rd., Ste. 150
                                                                            5
                                                                                 Las Vegas, Nevada 89148
                                                                                 Phone: (702) 464-5000
                                                                            6    Fax: (702) 463-4440
                                                                                 james@mwinjury.com
                                                                            7    bree@mwinjury.com
                                                                            8
                                                                                 Attorneys for Plaintiff

                                                                            9                                 UNITED STATES DISTRICT COURT
                                                                            10
                                                                                                                  DISTRICT OF NEVADA
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                                                                                  EDYTHE MAXINE           HARTMAN, a           CASE NO: 2:20-cv-01968-JCM-DJA
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12    Nevada Resident;
MAINOR WIRTH, LLP




                                                                            13
                                                                                                 Plaintiff,                    PLAINTIFF’S STIPULATION
                                                                            14    vs.                                          FOR AN EXTENSION OF TIME
                                                                                                                               TO FILE HER RESPONSES TO
                                                                            15    UTC FIRE & SECURITY AMERICAS                 DEFENDANT JOHNSON
                                                                                  CORPORATION,          INC.       d/b/a       CONTROLS SECURITY
                                                                            16
                                                                                  INTERLOGIX, a Corporation; ADT LLC           SOLUTIONS LLC’S MOTION TO
                                                                            17    OF DELAWARE d/b/a ADT, a Foreign             DISMISS AND DEFENDANT ADT
                                                                                  Limited-Liability Company; JOHNSON           LLC OF DELAWARE’S MOTION
                                                                            18    CONTROLS SECURITY SOLUTIONS                  TO DISMISS
                                                                                  LLC d/b/a ADT SECURITY SERVICES,
                                                                            19
                                                                                  INC., a Foreign Limited Liability            [FIRST REQUEST]
                                                                            20    Company;      CARRIER      FIRE     &
                                                                                  SECURITY                  AMERICAS
                                                                            21    CORPORATION, formerly, UTC FIRE
                                                                            22
                                                                                  &        SECURITY         AMERICAS
                                                                                  CORPORATION, INC., a Delaware
                                                                            23    Corporation; GENERAL ELECTRIC
                                                                                  d/b/a GE, a New York Domestic Business
                                                                            24    Corporation; ROE MANUFACTURER;
                                                                            25
                                                                                  ROE         COMPONENT          PARTS
                                                                                  MANUFACTURER;                    ROE
                                                                            26    DISTRIBUTOR; ROE ADT SECURITY
                                                                                  DEALER; ROE ADT PRODUCT
                                                                            27
                                                                                  INSPECTOR; ROE ADT PRODUCT
                                                                            28    DESIGNER; DOES 1-20; and ROE
                                                                                                                           1
                                                                                  Case 2:20-cv-01968-JCM-DJA Document 18
                                                                                                                      21 Filed 02/01/21
                                                                                                                               02/03/21 Page 2 of 4



                                                                            1      BUSINESS ENTITIES 1-20, inclusive,
                                                                            2
                                                                                                  Defendants.
                                                                            3

                                                                            4
                                                                                        The parties hereby stipulate and agree to a seven (7) day extension of time for Plaintiff
                                                                            5

                                                                            6
                                                                                 Edythe Maxine Hartman to file her responses to Defendant Johnson Controls Security Solutions

                                                                            7    LLC’s Motion to Dismiss and Defendant ADT LLC of Delaware’s Motion to Dismiss, and for
                                                                            8
                                                                                 JCSS and ADT (collectively the “Defendants”) to have a seven (7) day extension of time to file
                                                                            9
                                                                                 their respective reply briefs. Defendants’ underlying motions to dismiss were filed on January
                                                                            10
                                                                                 19, 2021. Plaintiff and Defendants respectfully request that the Court approve the parties’
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12   stipulation for the following reasons:
MAINOR WIRTH, LLP




                                                                            13      1. Plaintiff filed her Complaint on September 18, 2020 in the Eighth Judicial District Court
                                                                            14
                                                                                 in Clark County, Nevada, Case No. A-20-821415-C.
                                                                            15
                                                                                    2. On October 23, 2020, Defendants filed their Notice of Removal to this Court.
                                                                            16
                                                                                    3. Per stipulation by the parties and under Order of this Court, Plaintiff filed her First
                                                                            17

                                                                            18   Amended Complaint on January 4, 2021, naming additional Defendants.

                                                                            19      4. On January 19, 2021, Defendant ADT LLC OF DELAWARE filed its Motion to Dismiss
                                                                            20
                                                                                 [ECF 15]. That same day, Defendant JOHNSON CONTROLS SECURITY SOLUTIONS LLC
                                                                            21
                                                                                 filed its Motion to Dismiss [ECF 14].
                                                                            22

                                                                            23
                                                                                    5. Since there are two pending dispositive motions [ECF 14 and 15] (the “Motions”) filed

                                                                            24   by Defendants that Plaintiff considers critical parties to this action and the allegations within
                                                                            25   Plaintiff’s Complaint, and Plaintiff asserts the Motions involve complex legal and factual issues,
                                                                            26
                                                                                 the parties have agreed to allow Plaintiff an additional seven (7) days to respond to both Motions,
                                                                            27
                                                                                 with Defendants’ having 14 days after Plaintiff responds to file their replies.
                                                                            28

                                                                                                                                  2
                                                                                  Case 2:20-cv-01968-JCM-DJA Document 18
                                                                                                                      21 Filed 02/01/21
                                                                                                                               02/03/21 Page 3 of 4



                                                                            1           Counsel for Plaintiff and Defendants therefore respectfully request that the Court approve
                                                                            2
                                                                                 the parties’ stipulation for a seven (7) day extension for Plaintiff to respond to the Motions [ECF
                                                                            3
                                                                                 14 and 15], and a seven (7) day extension for Defendants to reply to Plaintiff’s responses.
                                                                            4

                                                                            5
                                                                                 Plaintiff’s responses to the Motions would be due on or before February 9, 2021; and that JCSS

                                                                            6    and ADT shall file their reply briefs on or before February 23, 2021.
                                                                            7           This is the parties’ first request for an extension of time to respond to the Motions. The
                                                                            8
                                                                                 parties seek this extension of time in good faith and not for the purposes of delay.
                                                                            9
                                                                                        RESPECTFULLY SUBMITTED this 1st day of February, 2021.
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                                                                                 MAINOR WIRTH, LLP                                    HOLLAND & HART LLP
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
                                                                                 /s/ Breanna Hartmann                                 /s/ Jay Devoy
MAINOR WIRTH, LLP




                                                                            13
                                                                                 ______________________________                       ___________________________
                                                                            14   JAMES D. URRUTIA, ESQ.                               LARS EVENSEN
                                                                                 Nevada Bar No. 12885                                 Nevada Bar No. 8061
                                                                            15   BREANNA K. HARTMANN, ESQ.                            J. MALCOLM DEVOY
                                                                                 Nevada Bar No. 13889                                 Nevada Bar No. 11950
                                                                            16
                                                                                 6018 S. Ft. Apache Rd., Ste. 150                     9555 Hillwood Dr.
                                                                            17   Las Vegas, Nevada 89148                              Second Floor
                                                                                 Telephone: (702) 464-5000                            Las Vegas, NV 89134
                                                                            18   James@mwinjury.com                                   Telephone: (702) 669-4600
                                                                                 bree@mwinjury.com                                    lkevensen@hollandandhart.com
                                                                            19
                                                                                 Attorneys for Plaintiff                              jmdevoy@hollandandhart.com
                                                                            20                                                        Attorneys for Defendants ADT LLC of
                                                                                                                                      Delaware and Johnson Controls Security
                                                                            21                                                        Solutions LLC
                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                                  3
                                                                                  Case 2:20-cv-01968-JCM-DJA Document 18
                                                                                                                      21 Filed 02/01/21
                                                                                                                               02/03/21 Page 4 of 4



                                                                            1    ROGERS, MASTRANGELLO,
                                                                                 CARVALHO & MITCHELL
                                                                            2

                                                                            3
                                                                                 /s/ Rebecca Mastrangelo
                                                                            4    __________________________
                                                                            5
                                                                                 REBECCA MASTRANGELO, ESQ.
                                                                                 Nevada Bar No. 5417
                                                                            6    700 South Third Street
                                                                                 Las Vegas, NV 89101
                                                                            7    Telephone: (702) 383-3400
                                                                            8
                                                                                 rmastrangelo@rmcmlaw.com
                                                                                 Attorneys for Defendant
                                                                            9    Carrier Fire & Security Americas
                                                                                 Corporation, f/k/a UTC Fire &
                                                                            10
                                                                                 Security Americas Corporation, Inc.
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11   d/b/a Interlogix
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
MAINOR WIRTH, LLP




                                                                            13
                                                                                                                             ORDER
                                                                            14
                                                                                         In light of the foregoing and upon a finding of good cause, it is hereby ORDERED that the
                                                                            15
                                                                                 deadline for Plaintiff to respond to Defendants’ pending Motions [ECF 14 and 15] shall be on or
                                                                            16

                                                                            17   before February 9, 2021, and Defendants’ reply briefs shall be due on or before February 23, 2021.

                                                                            18
                                                                                 IT IS SO ORDERED.
                                                                            19
                                                                                       February 3, 2021
                                                                            20   DATE: _________________

                                                                            21

                                                                            22
                                                                                                                         _________________________________________
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                                  4
